July 15, VIA EDGAR AND E-MAILSecurities and Exchange CommissionDivision of Investment Managementtreet, N.E.Washington, DC 20549Attn: Keith O'Connell RE: Tweedy, Browne Fund Inc. (the “Company”) Securities Act File No. 33-57724 Investment Company Act File No. 811-7458 Post-Effective Amendment No. 29 Dear Mr. O'Connell: On May 28, 2010, the Company filed with the Securities and Exchange Commission (the “SEC”) Post-Effective Amendment No. 29 under the Securities Act of 1933 to its Registration Statement on Form N-1A (the “Registration Statement”) in connection with the Company’s annual update to its Registration Statement. This letter responds to your comments on the Registration Statement received by telephone on July 8, 2010. The Company has authorized us to make the responses noted below on its behalf. The changes indicated are being made in Post-Effective Amendment No. 30 which is expected to be filed with the SEC on July 29, 2010 for immediate effectiveness. General 1. Comment: Please include a Tandy Letter with the next filing. Response: The Company is filing a Tandy Letter under separate cover. 2. Comment: Please note that comments provided may apply to other sections of the Prospectus and Statement of Additional Information with similar disclosure. Response: The Company has made consistent changes, as applicable. Keith O’ConnellJuly 15, 2010Page 2 of 7 Prospectus 3. Comment: Fund Summaries - All Funds. Under the “Fees and Expenses” section, remove the parenthetical “(for the year ended 3/31/10)” from the table as it is not required or permitted under Form N-1A. Response: The Company has made the requested changes. 4. Comment: Fund Summaries - All Funds. The first sentence of the first paragraph under the “Principal Investment Strategies” section states that “The Fund invests primarily in foreign securities…” Please detail what type of securities are being referred to here (i.e., equities). Response: The Company has made the requested changes. 5. Comment: Fund Summaries - All Funds. Move the sentence under the “Principal Investment Strategies” section which reads “Academic research and studies have indicated an historical correlation between each of these investment characteristics and above-average investment rates of return over long measurement periods” to a location later in the prospectus (after Item 8 disclosure), as this information is not part of the strategy. Response: The Company has determined to delete the sentence in its entirety. 6. Comment: Fund Summaries - All Funds. The first line of the fourth paragraph under the “Principal Investment Strategies” section states that “The Fund invests primarily in undervalued equity securities of foreign issuers….” And the first sentence of the first paragraph under the “Principal Risks” section states “The Fund invests primarily in common stocks.” Please make the statements more consistent. Response: The Company has made the requested changes. 7. Comment: Fund Summaries - All Funds. Make the last sentence of the first paragraph under the “Fund Performance” consistent with the language required by Form N-1A. Response: The sentence has been changed to read “As with all mutual funds, past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.” 8. Comment: Fund Summaries - All Funds. In the Average Annual Total Return Table, move the Fund’s inception date to the “Since Inception” heading. Response: The Company has made the requested changes. Keith O’ConnellJuly 15, 2010Page 3 of 7 9. Comment: Fund Summaries - All Funds. Under the “Management” section include the actual date of the Fund’s inception. Also, only include information relating to the Portfolio Manager’s length of service with respect to the Fund, not the investment adviser.Response: The Company has made the requested changes relating to each Fund’s inception date. However, the Company respectfully disagrees with the Staff’s comment relating to disclosure of each Portfolio Manager’s length of service with the investment adviser. Item 5(b) of Form N-1A requires disclosure relating to the “length of service of the person or persons employed or associated with the Fund or an investment adviser of the Fund who are primarily responsible for the day-to-day management of the Fund’s portfolio.” Accordingly, the Company believes that Item 5(b) does not preclude disclosure relating to each Portfolio Manager’s length of service with the investment adviser and therefore declines to make the requested change. 10. Comment: Fund Summaries – Global Value Fund II and Worldwide High Dividend Yield Value Fund. In Footnote 1 to the Fee Table, change the reference in the first sentence that reads “at the rate shown in the fee table” to the numerical rate (i.e., 1.37%). Confirm that the word “adjusted” in the last sentence of the footnote refers to the exclusion of acquired fund fees and expenses and state sentence more clearly. Response: The Company has made the requested changes. 11. Comment: Page 6 - Fund Summaries – Global Value Fund II.
